DETAILED ACTION
After Final Consideration Pilot 2.0 (AFCP 2.0)
1.	 Applicant's request for entry into AFCP 2.0 is acknowledge, the after final was reviewed and it overcomes all of the rejections from the previous office action based on the newly amended claims. Therefore, the amended limitations require further search and/or consideration by the examiner.
3a, 7, and 12. 	The amended limitation presented for Claim 8: “ … and wherein the gaps are commonly arranged over a plurality of subcarrier intervals and wherein the gaps are co-located over the plurality of subcarrier intervals.” changes the scope of the claim which requires further search and/or consideration.
The amended limitation presented for Claim 13: “… and41011184Application No. 16/621,589Docket No.: 17401-756001 wherein the gaps are commonly arranged over a plurality of subcarrier intervals and wherein the gaps are co-located over the plurality of subcarrier intervals.” changes the scope of the claim which requires further search and/or consideration.
The amended limitation presented for Claim 14: “… and wherein the gaps are commonly arranged over a plurality of subcarrier intervals and wherein the gaps are co-located over the plurality of subcarrier intervals.” changes the scope of the claim which requires further search and/or consideration.

 the examiner conducted a quick search and found the following prior art pertinent to Applicant’s amended claims filed on 2/28/2022:
Gheorghiu et al. (US Patent Application Publication 2016/0337893 A1) teach “Carrier aggregation (CA) capable UEs may have multiple receivers that may enable the UE to monitor multiple frequencies at the same time.”(Paragraph [0048]) For example, “the measurement gaps are common for the aggregated carriers, i.e., occur at the same time for the carriers, …” (Paragraph [0048]) 

/SALVADOR E RIVAS/           Primary Examiner, Art Unit 2413